    Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 1 of 7 - Page ID#: 4
Filed                                                           Roger Schott, laurel Cirlllml':lii\RIGlll!Al DOCUMENT
                                                                                         12/19/201811:42:45 PM
                                                                                         84382

                                        COMMONWEALTH OF KENTUCKY .
                                           LAUREL CIRCUIT COURT
                                               CIVIL DIVISION
                                           CASE NO. - - - - - - -
                                              Electronically Filed

        JAMIE BOWLING                                                                           PLAINTIFF


        vs.                                          COMPLAINT


        RELIANCE STANDARD LIFE INSURANCE                                                     DEFENDANT
        COMPANY


                   To be served through Kentucky Secretary of State:

                   Charles T. Denaro
                   Two Commerce Square
                   2001 Market Street
                   Suite 1500
                   Philadelphia, PA 19103

                                             ** ** ** ** ** ** ** ** ** **
              I.      The Plaintiff, Jamie Bowling, is a citizen and resident of Laurel County, Kentucky.

              2.      Reliance Standard Life Insurance Company ("Reliance Standard" or '.'Defendant") is

                      an insurance company believed to be domiciled in the state of Illinois with its statutory

                      home office located at 1100 East Woodfield Road, Two Woodfield Lake, Suite 437

                      Schaumburg, Illinois 60173.

              3.      Reliance Standard's service of process agent is Charles T. Denaro, located at Two

                      Commerce Square, 2001 Market Street, Suite 1500, Philadelphia, PA 19103, and can

                      be served through the Kentucky Secretary of State. Reliance Standard is authorized to

                      do the business of insurance by holding a Kentucky Certificate of Authority.




Filed                    18-Cl-111002   11/27/2018             Roger Schott, laurel Circuit Clerk
                                                                                                                  HIBIT
                                                                                                             ;1.-
    Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 2 of 7 - Page ID#: 5
Filed                                                   Roger Schott, laurel Cirlilli!Y:Ji!RIGINA.L DOCUMENT
                                                                                 12/19/2011'! 11 :42:45 PM
                                                                                 3431!2

         4.   The Plaintiff had been employed at General Dynamics Information Technology

              ("General Dynamics"), working most recently as a Customer Service Representative I.

         5.   The Defendant supplied and issued a policy of insurance to General Dynamics, where

              the Plaintiff obtained coverage for long-term disability ("LTD") insurance. The

              applicable insurance policy number is believed to be LTD 118763.

        6.    Jurisdiction and venue are proper in this court as Plaintiff was employed and worked

              in Laurel County, Defendant's actions caused damages in Laurel County, and

              Defendant supplied and issued insurance policies in Laurel County to cover employees

              of General Dynamics.

        7.    The LTD insurance policy provides for monthly disability benefit payments, based on

              a percentage of Plaintiffs pre-disability earnings.

        8.    Benefits are payable to Plaintiff under the LTD insurance policy because she is

              disabled, as defined in the insurance policy, from performing her past occupation at

              General Dynamics and any other occupation.

        9.    The LTD policy defines disability and entitles Plaintiff to receive benefits, if Plaintiff

              meets the following definition:

                 "Totally Disabled" and "Total Disability" mean, that as a result of an Injury
                 or Sickuess:
                 (1) during the Elimination Period and for the first 24 months for which a
                     Monthly Benefit is payable, an Insured cannot perform the material
                     duties of his/her Regular Occupation;
                         (a) "Partially Disabled" and "Partial Disability" mean that as a
                             result of an Injury or Sickness an Insured is capable of
                             performing the material duties of his/her Regular Occupation on
                             a part-time basis or some of the material duties on a full-time
                             basis. An Insured who is Partially Disabled will be considered
                             Totally Disabled, except during the Elimination Period;
                         (b) "Residual Disability" means being Partially Disabled during the
                             Elimination Period. Residual Disability will be considered Total
                             Disability; and
                                                                                                               :::;.
                                                                                                               0
                                                                                                               ()

                                                    2
Filed            18-Cl-01002    11/27/20111             Roger Schott, laurel Circuit Clerk
    Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 3 of 7 - Page ID#: 6
Filed                                        Roger Schott, Laurel Cir&mt:~IGINAL DOCUMENT
                                                                    12119/201 S 11 :42:45 PM
                                                                    84382

                  (2) after a Monthly Benefit has been paid for 24 months, an Insured cannot
                      perform the material duties of Any Occupation. We consider the Insured
                      Totally Disabled if due to an Injury or Sickness he or she is capable of
                      only performing the material duties on a part-time basis or part of the
                      material duties on a full-time basis.

        10.   The Plaintiff, while working at General Dynamics, became disabled as defined in her

              insurance policy on or about July 5, 2017, and remains disabled.

        11.   The Plaintiff was and has been unable to perform the material duties of her own

              occupation, and any other gainful occupation, since on or about July 5, 2017, as a result

              of injury or sickness.

        12.   The Plaintiff applied for LTD benefits with the Defendant in a timely fashion, in the

              manner outlined in the insurance policy. The insurance company's claim number is

              2017-12-29-0268-LTD-01.

        13.   Plaintiff provided proof that she was disabled from work, and that she was unable to

              perform her own occupation and any other occupation.

        14.   By letter dated March 12, 2018, Reliance Standard denied Plaintiffs LTD claim.

        15.   On August 29, 2018, Plaintiff submitted a timely appeal of Defendant's denial of her

              LTD claim.

        16.   By letter dated November 7, 2018, Defendant upheld the denial of Plaintiffs LTD

              claim.

        17.   The November 7, 2018, letter stated that Plaintiff "has exhausted any administrative

              remedies available to her under the terms of the Policy."

        18.   Plaintiff is entitled to payment of LTD benefits, as Plaintiff meets the definition of

              "disabled" under the terms of the LTD policy, and Defendant should be required to

              perform under the contract and pay LTD benefits to Plaintiff.
                                                                                                          :;;
                                                                                                          0
                                                                                                          (J

                                                   3
Filed            18°Cl 01002
                       0
                                 11/27/2018            Roger Schott, Laurel Circuit Clerk
    Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 4 of 7 - Page ID#: 7
Filed                                                           Roger Schott, Laurel Cirlllfilt:!l\illll.IGINAL DOCUMENT
                                                                                         12/19/20111 11 :42:45 PM
                                                                                         11431!2

           19.        The denial of Plaintiffs claim for LTD benefits is a breach of contract, and Defendant's

                      breach of its contractual duties and obligations has caused Plaintiff damages.

           20.        The decision of Defendant to deny contractual benefits under the LTD policy is

                      erroneous, a breach of fiduciary duties, negligent, an abuse of discretion, arbitrary and

                      capricious, and contrary to the overwhelming evidence supplied to Defendant in the

                      medical records and other information supplied by Plaintiff and on Plaintiffs behalf.

           21.        The LTD policy and coverage does not meet the qualifications of a plan under the

                      Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. § 1001 et. seq.

           22.        In the alternative to allegation number 22 above, if the LTD Plan does meet the

                      qualifications for ERISA, then the decisions made by Defendant to deny Plaintiffs

                      claim were arbitrary and capricious, against the overwhelming evidence provided to

                      Defendant, and a breach of fiduciary duty, which entitles Plaintiff to contractual

                      benefits, interest, and attorney's fees under 29 U.S.C. § l 132(a)(l)(B) and (g).

           23.        Defendant should be enjoined from stopping payments under the contract.

           24.        The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                      of this Court.

        WHEREFORE, Plaintiff Jamie Bowling demands the following relief:

                 1.      Judgment against Defendant for full contractual benefits, attorney's fees, pre-

                         judgment and post-judgment interest; and

                 2.      Any and all other relief to which Plaintiff appears entitled.

                                                                                                                           .
                                                                                                                           0
                                                                                                                           0
                                                                                                                           g
                                                                                                                           0

                                                                                                                           I
                                                                                                                           ..
                                                                                                                           :;;
                                                                                                                           0
                                                                                                                           <>
                                                           4
Filed                    18-Cl-01002    1112712018             Roger Schott, Laurel Circuit Clerk
    Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 5 of 7 - Page ID#: 8
Filed            18-Cl-01002   11/27/2018       Roger Schott, laurel Cir~l';QllUGINAl DOCUMENT
                                                                        12/19/2018 11 :42:45 PM
                                                                        84382

                                                Respectfully submitted,

                                                Isl Elizabeth A. Thornsbury
                                                ELIZABETH A. THORNSBURY
                                                Email: elizabeth@austinmehr.com
                                                M. AUSTIN MEHR
                                                Email: amehr@austinmehr.com
                                                Mehr, Fairbanks & Peterson
                                                Trial Lawyers, PLLC
                                                201 West Short Street, Suite 800
                                                Lexington, Kentucky 40507
                                                Telephone: (859) 225-3731
                                                Facsimile: (859) 225-3830
                                                Attorney for Plaintiff




                                                                                                  ..
                                                                                                  :;;
                                                                                                  0
                                                                                                  (.)

                                            5
Filed                                           Roger Schott, laurel Circuit Clerk
           Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 6 of 7 - Page ID#: 9
                                                                                                 NOT ORIGINAL DOCUMENT
               Commonwealth of Kentucky
                                                                                                12/19/201811:43:32 PM
                Roger Schott, Laurel Circuit Clerk                                              843132

     Case#: 18-Cl-01002                    Envelopef!: 1.""33:;,;4:;;8;;;;55~--------------------------
  Received From: ELIZABETH THORNSBURY                       Account Of: ELIZABETH THORNSBURY

  Case Title: BOWLING, JAMIE VS. RELIANCE STANDARD          Confirmation Number: 85187951

  \o\feEdl~~p!lfl~~o~~Mf:~JjXsPM

           Item Description                                                                                   Amount

           Access To Justice Fee                                                                               $20.00
 2         Civil Filing Fee                                                                                   $150.00
 3         Money Collected For others(Court Tech. Fee)                                                         $20.00
 4         Library Fee                                                                                          $1.00
 5         Court Facilities Fee                                                                                $25.00
 6         Money Collected For Others{Attorney Tax Fee)                                                         $5.00
 7         Money Collected For Others(Postage)                                                                 $12.19
 8         Money Collected For Others(Secretary of State)                                                      $10.00
 9         Charges For Services(Copy - Photocopy)                                                               $1.40
 10        Charges For Services(Attestation)                                                                    $0.50
                                                                                            TOTAL:            $245.09




Generated: 11/28/2018                                                                                          Page 1 of 1
               Case: 6:18-cv-00326-REW-HAI Doc #: 1-1 Filed: 12/20/18 Page: 7 of 7 - Page ID#: 10

                                                                                                              i!~\~~a-Pob~43:14 PM
    AOC-E-105                     Sum Code: Cl
    Rev. 9-14                                                                                          case

     Commonwealth of Kentucky
                                                                                                       Court:    CIRCUIT
     Court of Justice Courts.ky.gov                                                                    County: LAUREL
     CR 4.02; Cr Official Form 1                                       CIVIL SUMMONS


    Plantiff, BOWLING, JAMIE VS. RELIANCE STANDARD LIFE INSURANCE COMPANY, Defendant


       TO: RELIANCE STANDARD LIFE INSURANCE COMPANY
                   CHARLES T. DENARO, TWO COMMERCE SQUARE
                   2001 MARKET STREET, STE. 1500
                   PHILADELPHIA, PA 19103

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the '
document delivered to you with this Summons.                                                                                         2f
                                                                                                                                     ~
                                                                            Isl Roger Schott, Laurel
                                                                                                                                     ~
                                                                                                                                     w
                                                                            Circuit Clerk                                            "'~_,
                                                                            Date: 11/27/2018
                                                                                                                                     ~
                                                                                                                                     "iii
                                                                                                                                     "'
                                                                                                                                     0
                                                                                                                                     :c




                                                                       Proof of Service
      This Summons was:

D     Served by delivering a true copy and the Complaint (or other initiating document)

          To:
                 -------------------------------------

      Date: - - - - - - - ' ' 20 _ __
                                                                                                              Served By


                                                                                                                Title

Summons ID: @00000181063
CIRCUIT: 18-Cl-01002 Long Arm Statute-Secretary of State



                                                                                                                eFiled
BOWLING, JAMIE VS. RELIANCE STANDARD LIFE INSURANCE COMPANY

                                                                         Page 1of1
lllllllllllllll lllllll lllll Ill 1111111111111111111111111111111111
I
